Citation Nr: 1520405	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active duty from April 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at hearing in May 2013 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This matter was previously before the Board in March 2014.  At that time, the Board also remanded the Veteran's claim for entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  A January 2015 rating decision, granted the Veteran's claim for entitlement to a TDIU.  As the full benefit sought has been granted, the issue is no longer before the Board.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the record reveals that the AOJ substantially complied with the March 2014 remand instructions.  As will be discussed below, the Veteran has withdrawn his claim for entitlement to an increased initial rating for PTSD, the only issue that remained on appeal.  As such, further discussion regarding Stegall compliance is not warranted.  


FINDING OF FACT

In a written statement received in February 2015, prior to the promulgation of a decision on the appeal, the Veteran withdrew his appeal for entitlement to an initial disability rating in excess of 50 percent for PTSD. 

CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In a written statement received in February 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he had received a VA correspondence regarding the decision to grant one or more of the issues on appeal and based on the decision rendered he was satisfied and wished to withdraw all remaining issues contained on his recent supplemental statement of the case.  As such, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

ORDER

The withdrawn claim of entitlement to an initial disability rating in excess of 50 percent for PTSD is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


